Citation Nr: 0503703	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-29 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher (compensable) initial disability 
rating for hearing loss of right ear.

ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to November 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Denver, Colorado Regional 
Office (RO).

FINDINGS OF FACT

1.	All relevant evidence necessary for equitable resolution 
of the appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the laws and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be provided 
by the veteran and what evidence the VA would attempt to 
obtain on his behalf.

2.	Competent evidence of tinnitus is not of record.

3.	On a VA audiological evaluation in October 2002, the 
average puretone loss in the right ear was 35 decibels, and 
the average loss in the left ear was 34 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.

4.	The veteran's hearing loss of the right ear is service 
connected.

5.	The veteran's hearing loss of the left ear is not service 
connected.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004)

2.  The criteria for a higher (compensable) initial 
disability rating for hearing loss of the right ear are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85 
Diagnostic Code 6100 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  In addition, the SOC included a 
summary of the evidence which had been obtained and 
considered.  It also included the requirements which must be 
met to establish the claim.  The communications, such as a 
letter dated in July 2002, provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter adequately advised him 
to submit any relevant evidence he may have.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.


I. Tinnitus

Service medical records including the June 1979 entrance 
examination, treatments during service, and the August 1986 
separation examination, contain no evidence of complaints of, 
treatment for, or diagnosis of tinnitus.  An October 2002 VA 
examination report noted that the veteran complained of 
bilateral ringing in his ears one to two times a week with 
episodes lasting thirty seconds.  The report noted that the 
examiner had reviewed the claims file.  The examiner 
expressed the opinion that  "tinnitus of such infrequent 
occurrence and of such short duration does not warrant a 
diagnosis of tinnitus."

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  If an 
organic neurological disorder, including sensorineural 
hearing loss, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service. See 38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewing the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for tinnitus. The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury. 
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that the veteran has reported that he 
incurred his hearing loss in service and that he has now been 
told it is tinnitus.  He complains of ringing of the ears one 
to two times weekly, with episodes lasting thirty seconds.  
However, the VA medical opinion stated that the "tinnitus 
[is] of such infrequent occurrence and of such short duration 
[that it] does not warrant a diagnosis of tinnitus."  
Therefore, there is no medical evidence of record supporting 
a diagnosis of a current disability.   Service connection is 
not warranted unless there is a "disability."  In the 
absence of other probative evidence that could mitigate, or 
have the effect of at least balancing, this opinion, service 
connection for tinnitus is denied.

II. Hearing Loss

The veteran contends that a compensable initial disability 
rating is warranted for his hearing loss of the right ear.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2004).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100. 

On a VA audiological evaluation in October 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
30
30
35
LEFT
25
30
30
35
40

The average puretone loss in the right ear was 35 decibels, 
and the average loss in the left ear was 34 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.

The Board notes that the veteran's hearing loss of the left 
ear is not service-connected.  Therefore, when calculating 
the appropriate rating using the tables under Diagnostic Code 
6100, the left ear is presumed to have no hearing loss.  See 
VAOPGCPREC 32-97.  See 38 C.F.R. § 4.85(f).  See also 
38 C.F.R. § 4.14 (2004) which provides that the 
manifestations from a nonservice-connected disorder may not 
be used when establishing the rating for a service-connected 
disability.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examinations correspond 
to category I, and the presumed normal scores for the 
nonservice-connected left ear correspond to category I.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable rating.  
Accordingly, the Board concludes that the criteria for a 
higher (compensable) initial rating for hearing loss of the 
right ear are not met.



ORDER

1.  Service-connection for tinnitus is denied.

2.  A higher (compensable) rating for hearing loss of the 
right ear is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


